This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DIANE BERMAN,

 3          Plaintiff-Appellee,

 4 v.                                                     NO. 34,799

 5 ROBERT ORDUNO,

 6          Defendant-Appellant,

 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 David K. Thomson, District Judge

 9 Diane Berman
10 Santa Fe, NM

11 Pro Se Appellee

12 Robert Orduno
13 Santa Fe, NM

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 ZAMORA, Judge.

17   {1}    Defendant has appealed from a final order. We previously issued a notice of

18 proposed summary disposition in which we proposed to reverse and remand for

19 further proceedings. Defendant has filed a memorandum in support and Plaintiff has
 1 filed a memorandum in opposition. After due consideration, we adhere to our initial

 2 assessment.

 3   {2}   Because we previously set forth the pertinent background information and

 4 applicable principles of law in the notice of proposed summary disposition, we will

 5 avoid undue reiteration here. Instead, we will focus on the content of the responsive

 6 memoranda.

 7   {3}   Defendant continues to take issue with the jurisdiction of the district court over

 8 the subject matter and his person. [Defendant’s MIS 1-3] The argument(s) are

 9 incomprehensible. As previously stated, we perceive no principled basis for the

10 jurisdictional challenge.

11   {4}   However, the absence of notice remains a critical concern. Although we

12 understand Plaintiff to suggest that Defendant received notice of the trial setting,

13 [Plaintiff’s MIO 1] the document sent by the district court did not indicate that the

14 matter had been set for trial. [RP 188] And although Plaintiff appears to have sent a

15 copy of a draft pretrial order to Defendant via certified mail, [Plaintiff’s MIO Exhibit

16 1A-C] this document was neither signed by the judge nor filed. As such, it cannot be

17 regarded as official notice of a firm trial setting. Absent such notice, we remain of the

18 opinion that the judgment must be set aside.




                                               2
1   {5}   Accordingly, for the foregoing reasons, as well as the reasons set forth in the

2 notice of proposed summary disposition, we reverse and remand for further

3 proceedings.

4   {6}   IT IS SO ORDERED.


5
6                                         M. MONICA ZAMORA, Judge

7 WE CONCUR:



8
9 JAMES J. WECHSLER, Judge


10
11 TIMOTHY L. GARCIA, Judge




                                             3